DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I and Species A (figure 2) in the reply filed on May 25, 2021 is acknowledged.  The traversal is on the ground(s) that the unelected claims can be examined without posing a serious burden.  This is not found persuasive because Applicant’s assertion of non-serious burden is unsupported by evidence.  Additionally, a search and examination of multiple inventions with divergent subject matter constitutes a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 25, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second guide pin aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringer et al. (2016/0030785).
Ringer et al. disclose a sprinkler assembly comprising:
a body 12 defining an inlet 18a, an outlet 18b, and a fluid passage 18 extending along a longitudinal axis A-A between the inlet and the outlet, wherein a guide pin aperture 50 is defined by a least one of the body or a bushing coupled to the body;
a deflector 100 slidably coupled to the body, the deflector including a deflector body 102 coupled to a guide pin 104a, 106, wherein the guide pin includes:
a shaft portion 104a extending through the guide pin aperture;

wherein the guide pin aperture is elongated in a plane perpendicular to the longitudinal axis;
wherein the guide pin aperture includes an entry section (aperture in floor 96 of jacket 90) and a holding section (aperture in annular member 40), wherein the entry section is sized to receive the shoulder therethrough, and wherein the holding section is sized to prevent movement of the shoulder therethrough;
wherein the deflector further includes a second guide pin 104b, 106 coupled to the deflector body and extending through a second guide pin aperture 50 defined by the body.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polan (7,275,603).
Polan discloses a sprinkler assembly comprising:
a body 110 defining an inlet (inlet at threaded connection 120), an outlet 130, and a fluid passage 125 extending along a longitudinal axis (center vertical axis in figure 2) between the inlet and the outlet, wherein a guide pin aperture (aperture of member 155) is defined by a least one of the body or a bushing 150 coupled to the body;
a deflector 145 slidably coupled to the body, the deflector including a deflector body 145 coupled to a guide pin 165, wherein the guide pin includes:
a shaft portion 930-970 extending through the guide pin aperture;

wherein a width (diameter of portions 930-970) of the shaft portion increases as the shaft extends toward the shoulder.
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (6,840,329).
Kikuchi et al. disclose a sprinkler assembly comprising:
a body 14, 20 defining an inlet 14a, an outlet 14b, and a fluid passage 14c extending along a longitudinal axis (center vertical axis of passage 14c) between the inlet and the outlet, wherein a guide pin aperture (aperture of housing 20) is defined by a least one of the body or a bushing coupled to the body;
a deflector 36 slidably coupled to the body, the deflector including a deflector body 36 coupled to a guide pin 42, 44, wherein the guide pin includes:
a shaft portion 42 extending through the guide pin aperture;
a shoulder 44 that is wider than the shaft portion and configured to engage at least one of the body or the bushing to limit movement of the deflector body away from the body;
a cover plate assembly including:
a retaining ring 62 defining a receiving passage configured to receive the body; 

a cover plate 64 coupled to the retaining ring, wherein the cover plate is configured to decouple from the retaining ring in response to the cover plate assembly exceeding a threshold temperature
wherein the body has a substantially cylindrical outer surface (outer surface of housing 20) that is received within the receiving passage, wherein the protrusions are elongated in a longitudinal direction (longitudinal directions of the corrugation), and wherein the protrusions engage the substantially cylindrical outer surface of the body to couple the body to the retaining ring
a protective cap 62, 64 selectively coupled to the body, the protective cap including: 
a main body 62, 64 defining a recess (internal space of skirt 62) configured to receive the body; 
a series of retention protrusions 62a coupled to the main body and extending into the recess, wherein the retention protrusions are configured to engage the body to resist longitudinal movement of the protective cap relative to the body; 
wherein the main body is configured to engage the deflector (deflector 36 will engage plate 64 if the deflector is deployed with the plate in place) to limit longitudinal movement of the deflector relative to the body when the protective cap is coupled to the body.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK